09/16/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0490


                                      DA 19-0490
                                   _________________

GRIZ ONE FIREFIGHTING,

             Plaintiff and Appellant,

     v.
                                                                   ORDER
STATE OF MONTANA, DEPARTMENT OF
LABOR AND INDUSTRY, EMPLOYMENT
RELATIONS DIVISION AND MATTHEW
SEAN WEST,

             Defendants and Appellees.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Shane Vannatta, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                               September 16 2020